—Judgment, Supreme Court, New York County (Diane Lebedeff, J.), entered November 10, 1993, which dismissed petitioners’ CPLR article 78 petition challenging respondents’ selection of 215-225 East 45th Street as a 150 bed residential treatment facility for homeless women with specialized needs, unanimously affirmed, without costs.
Respondents’ efforts, including inspection of 18 sites, at least 9 of which were outside the area of Community Board #6, requesting the help of the Community Board members and the Borough President in their search, and reviewing whether the proposed site would have an average impact in the community, constitute substantial compliance with the fair share criteria (see, Matter of Silver v Dinkins, 158 Misc 2d 550, 553, affd for reasons stated 196 AD2d 757, lv denied 82 NY2d 659). Thus, respondents’ determination was neither arbitrary nor capricious. (Matter of Pell v Board of Educ., 34 NY2d 222, 231.) Concur—Sullivan, J. P., Carro, Ellerin and Asch, JJ.